Citation Nr: 1103961	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at 
Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

In an April 2007 decision, the Board denied service connection 
for a back disorder and a neck disorder.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an August 2008 Order, 
the Court vacated the April 2007 Board decision and remanded the 
matter to the Board for development consistent with the parties' 
Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the Veteran's claims for further 
development in February 2009 and March 2010.  The case has since 
been returned to the Board for review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand.  

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claims due to the contentions of the Veteran's 
representative.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Pursuant to the Joint Motion for Remand, the Board the February 
2009 and March 2010 remanded the case in the February 2009 and 
March 2010 and instructed the RO to request records pertaining to 
the Veteran's reported medical treatment at the Army Hospital at 
Fort Lewis, Washington, for the period from May 1969 to July 
1969.  The Veteran had stated that he injured his back performing 
calisthenics during that period of time.  The Board also directed 
the RO to obtain any unit and clinical records pertaining to the 
Veteran's involvement in a vehicle accident at Fort Bliss, Texas, 
during the period from June 1970 to August 1970.  The Veteran has 
stated that he injured his back and neck during the in-service 
vehicle accident.  

The record shows that the RO did request clinical and unit 
records with respect to the period from May 1969 to July 1969.  
In this regard, the RO contacted the National Personnel Records 
Center (NPRC) in March 2010 and requested clinical records from 
Ft. Lewis for the period from May 1969 to July 1969.  In 
response, NPRC stated that there was no listing for clinical 
records dated in 1969 from Fort Lewis, Washington.  In addition, 
the RO requested the Veteran's personnel records and associated 
those records with the claims file.  The RO also contacted NPRC 
in April 2009 and requested that morning reports be searched from 
May 1969 to July 1969 for any remarks regarding a back injury 
during physical training.  NPRC responded that the allegation was 
investigated and that a search of the records failed to locate 
the Veteran.  Thus, the Board finds that, with respect to 
obtaining service records for the period from May 1969 to July 
1969, the February 2009 and March 2010 remand directives have 
been substantially completed.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

However, the Board finds that additional development is required 
with respect to the Veteran's contention that he injured his back 
and neck during a motor vehicle accident at Fort Bliss in 1970.  
As noted above, the Joint Motion for Remand and the February 2009 
and March 2010 remands directed that clinical records and unit 
records for the period from June 1970 to August 1970 should be 
requested to corroborate the Veteran's contentions.  The 
Veteran's representative also requested that any daily reports 
and line of duty determinations be obtained.  A review of the 
record shows that the RO did request clinical records from Fort 
Bliss for the period from June 1970 to August 1970, but NPRC 
responded that the allegations were investigated and that a 
search of the 1970 clinical records from the William Beaumont AMC 
(Fort Bliss) failed to locate the Veteran.  In addition, the RO 
requested line of duty determinations with respect to any injured 
individuals involved in an accident with two armored vehicles.  
NPRC responded that the document or information requested was not 
a matter of record.  The RO also requested the Veteran's 
personnel records, which did not reveal evidence of an accident.  

Nevertheless, the RO did not submit a request for a search of the 
morning reports.  The Court has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a December 
2010 letter, the Veteran's representative contended that the RO 
has failed to obtain the unit and daily reports for the period 
from April 1970 to August 1970 when the Veteran was in Army Unit 
A-Btry 3rd BN. 61st Arty 09091.  Although the Joint Motion for 
Remand only stated that records should be requested for the 
period from June 1970 to August 1970, the Board finds that the RO 
should make efforts to obtain unit records and a search of 
morning reports from Ft. Bliss for the time period from April 
1970 to August 1970 in order to address the representative's 
contentions.  As noted above, the RO requested clinical records 
from Fort Bliss for the time period from June 1970 to August 1970 
and received a negative reply.  However, as the Veteran's 
representative has stated that the accident occurred between 
April 1970 and August 1970, the RO should make another request 
for any clinical records from Ft. Bliss dated from April 1970 to 
May 1970.  

Finally, as this claim is already being remanded for additional 
development, the Board finds that the Veteran should be afforded 
a VA examination with respect to his claim for service connection 
for a back disorder.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The record shows that the Veteran has a current 
back disability.  Indeed, an August 2003 private treatment record 
reveals a diagnosis of degenerative disc disease of the spine.  
The Board does note that the Veteran's service treatment records 
are negative for any notation or documentation of a back disorder 
or complaints of back pain.  However, the Veteran has stated that 
he hurt his back while performing calesthenics and was in an 
accident during service in which he suffered back pain that has 
continued until the present.  The Veteran's friend, J.K. 
(initials used to protect the Veteran's privacy), who reportedly 
served with the Veteran, also submitted a letter and explained 
that he was involved in an accident during active service.  J.K. 
stated that he was riding in a vehicle driven by the Veteran and 
that a track vehicle rear-ended their vehicle.  He stated that 
the impact was hard enough to cause damage to both tracks and was 
very jarring to the people inside.  Given the evidence above, the 
Board finds that a VA examination and medical opinion should be 
obtained for the purpose of determining the nature and etiology 
of any back disorder that may be present.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should search unit and 
organizational histories, including sick/ 
morning reports, to verify an accident 
involving the Veteran during his military 
service.  A specific search should be 
conducted for unit records and morning 
reports for the period from April 1970 to 
August 1970 pertaining to an accident 
between two vehicles at Fort Bliss.  

2.  The RO/AMC should request clinical 
records from Ft. Bliss for the period from 
April 1970 through May 1970 pertaining to 
the Veteran.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current back disorder.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed. The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  It should 
be noted that the Veteran contends that he 
injured his back during his military service.  

The examiner should identify all current back 
disorders.   For each diagnosis identified, 
the examiner should state the likelihood 
(likely, unlikely, or at least as likely as 
not) that the disorder had its onset in 
service or that it is otherwise causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


